Citation Nr: 0424905	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  01-07 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1954 to January 1960.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

In November 2001, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  In June 2003, the Board remanded the veteran's claim 
to the RO for further development.  The case has been 
returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  As the veteran's claim was filed prior to November 9, 
2000 and was not final as of that date, the VCAA applies in 
this case.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

The veteran seeks an increased evaluation for his service-
connected sinusitis, above the currently assigned 30 percent 
rating.  The asserts that he is unable to have necessary 
surgery due to other health concerns.  Under the criteria for 
sinusitis, a 30 percent evaluation is warranted when there 
are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non- incapacitating 
(episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation, the maximum schedular rating, is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. 4.97, 
Diagnostic Code 6513.  An incapacitating episode of sinusitis 
as one that requires bed rest and treatment by a physician. 
38 C.F.R. § 4.97 DC 6513 (2003).  

The veteran was last examined for disability evaluation in 
October 2000.  Since that time, additional medical treatment 
has been undertaken by the veteran.  Fulfillment of the 
statutory duty to assist also includes the requirement of 
conducting a thorough and contemporaneous medical examination 
that takes into account the records of prior treatment so 
that the evaluation of the claimed disability will be fully 
informed.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
Board believes that a more contemporaneous examination, to 
include the examining physician's review of the entire 
record, should be undertaken prior to a final adjudication of 
the veteran's claim.  See Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993); Procelle v. Derwinski, 2Vet. App 629, 632 
(1992).  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development: 

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  The veteran should 
specifically be advised of the evidence 
that would be necessary to reopen his 
claim of entitlement to service 
connection for a hearing loss.  As part 
of the notice required under the new law, 
the RO should ask the veteran to provide 
information regarding all medical 
treatment for the disabilities at issue 
here that has not already been made part 
of the record.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be permanently 
associated with the claims folder.  


2.  The RO should arrange for an 
appropriate VA examination to determine 
the nature and extent of the veteran's 
sinusitis.  The purpose of this 
evaluation is to determine the nature and 
extent of this disorder.  The examiner in 
conjunction with the examination must 
review the claims folder, including the 
pertinent medical records contained 
therein.  All necessary tests should be 
performed.  The examiner should record 
pertinent medical complaints, symptoms, 
and objective clinical findings.  
Following the examination and a review of 
the record, the examiner should indicate 
whether the veteran has incapacitating 
episodes, near constant sinusitis and 
symptoms of headache, pain and tenderness 
of the sinuses as well as if there is a 
purulent discharge or crusting.  

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655 
(2003).  If the veteran does not report 
for the examination, the claims folder 
should include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, and the veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence received since 
the issuance of the last SSOC, and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  


Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




